Citation Nr: 0907705	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  07-03 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability 
characterized as muscle spasms of the arms.

2.  Entitlement to service connection for a disability 
characterized by leg cramps.

3.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

4.  Evaluation of tinnitus, currently rated as 10 percent 
disabling.

5.  Evaluation of bilateral hearing loss disability, 
currently rated as noncompensably disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend.

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a Decision Review Officer at the 
RO in October 2007.  A transcript of his hearing has been 
associated with the record.

The issues of entitlement to service connection for muscle 
spasms of the arms and leg cramps are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  PTSD is manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depression, anxiety, nightmares, flashbacks, 
and sleep disturbance.

2.  The Veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

3.  Bilateral hearing loss disability is manifested by Level 
V hearing loss in the right ear and Level I hearing loss in 
the left ear.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.125, 4.123, 4.127, 4.129, 4.130, 
Diagnostic Code 9434 (2008).

2.  The claim for a higher disability rating for tinnitus is 
without legal merit.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.87, Diagnostic Code 
6260 (2003), Diagnostic Code 6260 (2008); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

3.  The criteria for a compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, 
Diagnostic Code 6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in April 2005 discussed the evidence necessary 
to support the Veteran's claims.  He was asked to identify 
and complete an appropriate release for any private medical 
treatment.  He was also asked to identify VA facilities that 
had provided treatment.  The evidence of record was listed 
and the Veteran was told how VA would assist him in obtaining 
additional pertinent evidence.  

In September 2008 the Veteran was advised of the diagnostic 
criteria governing the evaluation of psychiatric disorders.  
This letter also discussed the manner in which VA determines 
disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board observes that the Veteran is challenging the 
initial evaluations assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  The notice provided in April 2005 
predated the grant of service connection.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

With respect to VA's duty to assist, the Board notes that VA 
examinations were conducted and treatment records have been 
associated with the claims file.  The Veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disabilities have not significantly 
changed and uniform evaluations are warranted.

	PTSD

PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 
9434, and is subject to the criteria listed under the General 
Rating Formula for Mental Disorders.  The General Rating 
Formula provides a 30 percent evaluation when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. Id.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.  
A score of 61-70 is indicated where there are "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.

On VA examination in April 2005, the Veteran reported 
depression, anxiety, dreams, nightmares, flashbacks, hyper 
vigilance, increased startle response, and paranoia.  He 
denied auditory hallucinations but stated that he could see 
shadows out of the corner of his eyes.  He denied psychotic 
symptoms.  He stated that he had difficulty falling asleep 
and returning to sleep once he was wakened by dreams or 
nightmares.  He related that he had recently been having 
trouble with his short term memory.  He reported low energy 
and concentration.  He indicated that he did not like to be 
in crowds.  He stated that he avoided talking about the war 
and that he avoided places, people and things that reminded 
him of Vietnam.  He stated that he worried about his job, 
kids, and friends.  He denied suicidal and homicidal 
ideation, intent, and plan.  He stated that he went to church 
two times per week.  He stated that he had been divorced 28 
years previously and lived alone.  He indicated that he had 
two children, and that he did not speak with his daughter.  
He stated that he saw his son and grandchildren once per 
month.  He stated that he had friends but that he did not 
have much time for them due to work, but that he might 
occasionally meet them for coffee.  The examiner noted that 
the Veteran was currently employed with a landscape company 
and had been with that company for 15 years.  The Veteran 
related that it was difficult to work due to  his pain 
symptoms.  He stated that he fished and did wood crafting.  
The examiner noted that the Veteran performed his own self 
care.  

On mental status examination, there was no impairment of 
thought process of communication.  There were no delusions or 
hallucinations.  The Veteran interacted appropriately, and no 
inappropriate behavior was noted.  The Veteran was noted to 
have the ability to maintain personal hygiene and basic 
activities of daily living.  He was oriented.  He reported 
recent short-term memory problems.  There was no obsessive or 
ritualistic behavior.  The Veteran's speech was relevant and 
logical.  No history of panic attacks was recorded.  The 
Veteran's mood was depressed and anxious.  Impulse control 
was fair.  The examiner noted that the Veteran had difficulty 
going to sleep if he was thinking about Vietnam, and that he 
had difficulty returning to sleep after a nightmare.  The 
diagnosis was PTSD.  The examiner assigned a Global 
Assessment of Functioning score of 55 to 60.  He noted that 
the Veteran  had the capacity to manage his benefit payments.  

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that the current 30 percent 
evaluation is appropriate.  The Board observes that the 
Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating 
formula for mental disorders.  38 U.S.C. § 1155; see 38 
U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each Veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  This 
construction is not inconsistent with Cohen v. Brown, 10 
Vet.App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  If the evidence demonstrates that a claimant suffers 
symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent 
rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 
436 (1992).  

In this regard, the Board acknowledges that the Veteran's 
PTSD is manifested by symptoms such as feelings of depression 
and anxiety, sleep disturbance, nightmares, and flashbacks.  
The April 2005 examiner concluded that the Veteran's symptoms 
were moderate in severity and indicated that the Veteran was 
competent.  The record shows that the Veteran currently 
denies suicidal and homicidal ideation.  He is oriented and 
his memory is intact with the exception of some problems with 
short term memory.  He has good insight and denies 
ritualistic behavior and panic attacks.  Cognitive 
functioning is good.  The Veteran's thought processes are 
logical and sequential.  He has been employed with the same 
company for 15 years.

In summary, little in the record, including the Veteran's 
statements, suggests that the criteria for an evaluation of 
50 percent or higher are met.  The evidence does not 
demonstrate panic attacks, difficulty understanding complex 
commands, gross memory impairment,  impaired judgment or 
abstract thinking, or difficulty in establishing and 
maintaining effective work and social relationships.  The 
Veteran is able to maintain his personal hygiene.  The VA 
examiner assessed the Veteran's GAF score as 55-60, 
indicating moderate symptoms.  The record does not establish 
that the Veteran suffers from symptomatology that supports a 
50 percent evaluation.  Accordingly, the Board finds that the 
appropriate rating for the Veteran's PTSD disorder is 30 
percent.

	Bilateral Hearing Loss Disability

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2008).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
Veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test. The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the Veteran's 
disability rating.

On VA audiological examination in April 2005, the Veteran's 
history was reviewed.  The Veteran complained of difficulty 
hearing.  Diagnostic testing resulted in the following 
puretone thresholds:





HERTZ


Average


1000
2000
3000
4000

Right

15
60
75
75
56
Left

10
40
50
75
44

Speech recognition scores were 68 percent for the right ear 
and 98 percent for the left.  The diagnosis was moderately 
severe to severe sensorineural hearing loss in the right tear 
and a mild to severe sensorineural hearing loss in the left 
ear.  

The Board observes that application of the regulation to the 
findings on the April 2005  audiometric evaluation results in 
a numeric designation of V for the right ear and I for the 
left.  A noncompensable evaluation is warranted when those 
values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).  Thus, the record demonstrates 
that the schedular rating assigned by the RO is correct.

The Board has also considered whether the appellant has an 
exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  
However, the evidence demonstrates that the appellant did not 
have a threshold of 55 decibels or more at the indicated 
frequencies or a puretone threshold of 30 or less at 1000 
Hertz and 70 or more at 2000 Hertz.  Therefore, the 
provisions of 38 C.F.R. § 4.86 are not applicable in this 
case.

	Tinnitus

The Veteran has disagreed with the initial 10 percent 
evaluation for tinnitus.  He asserts that he should be 
awarded 10 percent for each ear.  The RO assigned the 10 
percent rating because Diagnostic Code 6260 there is no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear.  The Veteran appealed that decision 
to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
Veteran to a single disability evaluation for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the Veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

	Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Rather, the Veteran has reported that his 
left ankle disability has caused only one to two days of work 
lost during the course of a year.  Under these circumstances, 
the Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus is denied.


REMAND

Service connection for leg cramps was denied because no 
disability characterized by leg cramps has been diagnosed.  
The Board notes however, that private treatment records show 
the Veteran's complaints of leg cramps.  The providing 
physician prescribed medication, though it is unclear whether 
it was for the specific complaint of leg cramps.  The Board 
also notes that the Veteran claims entitlement to service 
connection for muscle spasms of the arms.  The record 
discloses the Veteran's report of muscle spasms and weakness 
in his upper extremities.  The Veteran is competent to report 
such symptoms.  In light of the Veteran's report of ongoing 
symptoms since service, and his suggestion that these 
symptoms are related to a motor vehicle accident in which the 
Veteran's APC struck a land mine, the Board finds that an 
examination is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for appropriate VA 
examinations to determine whether he has 
disabilities that are characterized by 
muscle spasms of the upper extremities 
and cramps in the lower extremities.  
Upon review of the claims file and 
examination of the Veteran, the examiner 
should identify any disability 
characterized by muscle spasms of the 
upper extremities or cramps in the lower 
extremities.  With respect to any 
disability identified, the examiner 
should specifically state whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the disability is related to any disease 
or injury in service.  

A complete rationale should accompany any 
opinion provided.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


